Citation Nr: 1103323	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  08-01 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep disorder (claimed as 
sleep apnea). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1958 to October 1960 
and from October 1960 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran provided testimony at a November 2010 hearing before 
the undersigned.  A transcript of the proceeding is associated 
with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he currently suffers from sleep apnea 
which had its onset during service; specifically, while serving 
in Fort Dix, New Jersey, the Veteran recalls having difficulty 
staying awake since 1967, and the problem has continued since 
that time.  See May 2008 statement from the Veteran.  
Additionally, the Veteran testified that he noticed his sleep 
problems in 1967 and 1968 and was given an Article 15 for 
sleeping while serving on guard duty; however, asserted that he 
did not seek treatment for this condition because he tried to 
fight it himself.  See November 2010 hearing transcript and 
service personnel records.      

The Veteran's November 1956 pre-induction and July 1958 induction 
physical examinations are negative for complaints, treatment, or 
a diagnosis of a sleep condition or disorder.  The Veteran's 
service treatment records include a May 1970 examination in which 
the Veteran reported experiencing frequent trouble sleeping; 
however, there was no diagnosis of a sleep condition noted.  The 
Veteran's April 1973 separation physical examination is negative 
for complaints, treatment, or a diagnosis of a sleep condition or 
disorder.   


Post-service treatment records include VA outpatient treatment 
records dated in October 2005 which indicate a diagnosis of sleep 
apnea.  Private records dated in January 2008 and August 2008 
demonstrate diagnoses of severe central sleep apnea.  

The Veteran underwent a VA examination in January 2008.  Upon 
examination and review of the Veteran's claims file, the examiner 
diagnosed the Veteran with sleep apnea without a CPAP machine.  
As to whether the Veteran's sleep apnea is related or caused by 
the Veteran's complaints of sleeping difficulty, the examiner 
indicated that it is hard to conclude without resorting to 
speculation, as sleeping difficulty is not always caused by sleep 
apnea.  The Board finds that opinion inadequate for deciding the 
claim.  

Although the examiner stated in his report that he had reviewed 
the claims file, he did not make any reference to the May 1970 
service treatment record in which the Veteran reported 
experiencing frequent trouble sleeping.   Further, the examiner 
did not address whether the Veteran's sleep apnea is at least as 
likely as not related to his service.  Finally, the examiner 
failed to provide adequate reasons and basis for the rationale he 
provided.  Once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Thus, a new medical examination and opinion 
are necessary to make a determination in this case.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination in order to determine the 
current nature and likely etiology of his 
sleep condition.  The claims folder should 
be made available to the examiner for 
review.  Any indicated evaluations, studies, 
and tests deemed to be necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all pertinent 
records associated with the claims file, 
particularly service treatment records and 
post-service treatment records. 

Based on the examination and review of the 
record, the examiner should answer the 
following question:

Is it at least as likely as not that the 
Veteran's current sleep condition had its 
onset in service? 

In providing the opinion, the examiner should 
specifically comment on the May 1970 
examination in which the Veteran reported 
experiencing frequent trouble sleeping, as 
well as the Veteran's statements and 
testimony indicating that he has experienced 
sleep trouble since 1967 while serving in 
Fort Dix, New Jersey to the present time.  

A complete rationale for the opinion must be 
provided.  If the examiner determines that an 
opinion cannot be provided without resort to 
speculation, the examiner must discuss why it 
is not possible.

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond. Thereafter, the case 
should be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


